Per Curiam.
Upon all points except the second we agree with the opinion of the Supreme Court. As to the second we prefer to express no opinion, because the record discloses that no ground of objection was stated at the trial to the introduction of the Bible in evidence, and therefore, on familiar principles, no legal question was raised by the objection.
The judgment under review should be affirmed.
For affirmance—The Chancellor, Garrison, Swayze, Parker, Bergen, Yoorhees, Kalisch, Bogert, Vredbn-BITRGH, CONGDON, WHITE, JJ. 11.
For reversal—None.